Notice of Pre-AIA  or AIA  Status
1. 	The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subjection to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection would be the same under either status. 

Information Disclosure Statement
2. 	The Information Disclosure Statements submitted on 6 June 2019 and 31 December 2019 have been considered by the Examiner. 

Claim Objections
3. 	Claim 12 is objected to because of the following informalities:
Claim 12 contains minor typographical and grammatical errors. 
Claim 12, line 6: the letter h) is advised to be changed to the letter c). 
Claim 12, line 7: the letter g) is advised to be changed to the letter d). 
Claim 12, line 10: the letter m) is advised to be changed to the letter e).  
Appropriate correction is required.

Claim Rejections - 35 USC § 102
4. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

(s) 1-3, 10, 12-16, and 18-19 are rejected under pre-AIA  35 U.S.C. 102 (a) (1) and (a) (2) as being anticipated by Farritor et al. (US 2008/0004634 A1)
Regarding claim 1, Farritor teaches a surgical robotic device ([abstract]), comprising:
a) an elongate device body comprising a body housing having proximal and distal ends (robotic device 420 having proximal and distal ends [FIG. 22A]); 
b) a right shoulder assembly (shoulder joints 446 [0273, FIG. 23A]); 
c) at least one right motor disposed within the body housing (motor 42 on the right side [0128, FIG. 3A]); 
d) a right robotic arm operably coupled to the right shoulder assembly (arms 444 coupled with the shoulder joint 446 [0264, FIG. 23A]);
 f) a left shoulder assembly (shoulder joints 446 [0273, FIG. 23A]); 
g) at least one left motor disposed within the body housing (motor 42 on the left side [0128, FIG. 3A]); 
h) a left robotic arm operably coupled to the left shoulder assembly (arms 444 coupled with the shoulder joint 446 [0264, FIG. 23A]); and 
i) a camera (imaging component 454 which is a camera [0277, FIG. 28]). 
Regarding claim 2, Farritor teaches wherein the surgical robotic devices is constructed and arranged to be inserted into a surgical cavity as a single device ([0310, 0326, FIG. 27]).
Regarding claim 3, Farritor teaches wherein the camera is disposed on the distal body housing end (imaging component or cameras 454 are on the distal location of the device [FIG. 23A, 0269, 0276]).

Regarding claim 12, Farritor teaches a surgical robotic device, comprising: 
a) an elongate device body comprising a body housing (robot 420 which comprises an elongated housing [FIG. 22A-22B, FIG. 27, 0258]) , the device body comprising: 
i) a proximal right motor disposed within the body housing (the robot housing has plurality of arm links 82 or 424 comprising an internal motor 86  [FIG. 6, FIG. 22A, 0156-0157, 0258]. Figure 22A shows a proximal and distal arm link 424 which would comprise a proximal and distal motor); and 
ii) a proximal left motor disposed within the body housing (the robot housing has plurality of arm links 82 or 424 comprising an internal motor 86  [FIG. 6, FIG. 22A, 0156-
 b) a right shoulder assembly comprising a right output bevel gear (see shoulder joints 446 [FIG. 23A, 0273 ]. Each joint comprises bevel gears 88 [0156-0157]); 
h) a left shoulder assembly comprising a left output bevel gear (see shoulder joints 446 [FIG. 23A, 0273]. Each joint comprises bevel gears 88 [0156-0157]); 
g) a right robotic arm (plurality of arm links 444 [0269, 0273]) comprising: 
i) a right upper arm link operably coupled to the right shoulder assembly (upper arm link 444 which is coupled directly to the shoulder joint 446 [FIG. 23A, 0269, 0273]); and 
ii) a right forearm link operably coupled to the right upper arm link (forearm link 444 which is coupled to the upper arm link 444 by an elbow joint 448 [FIG. 23A, 0273]); 
m) a left robotic arm comprising: 
i) a left upper arm link operably coupled to the left shoulder assembly (upper arm link 444 which is coupled directly to the shoulder joint 446 [FIG. 23A, 0269, 0273]); and 
ii) a left forearm link operably coupled to the left upper arm link (forearm link 444 which is coupled to the upper arm link 444 by an elbow joint 448 [FIG. 23A, 0273]).
Regarding claim 13, Farritor teaches a proximal right bevel gear rotationally coupled to the proximal right motor (proximal / shoulder joints 446 comprises a proximal bevel gear 90 which is coupled to the internal motor 86 located inside the arm link 82 or 444 [FIG. 6, FIG. 23A, 0157, 0269, 0273]), wherein the proximal right bevel gear is disposed proximally to and is operably coupled to the right output bevel gear (output bevel gear 88 and the proximal bevel 90 are coupled [FIG. 5-6, 0157]).

Regarding claim 15, Farritor teaches the surgical robotic device of claim 12, further comprising:
a) a distal right motor disposed within the body housing (each arm link 82 comprises an internal motor 86 [FIG. 6, 0156-0157]. In this case, the forearm links 444 would comprise the distal motor [FIG. 23A]); and
 b) a distal right bevel gear rotationally coupled to the distal right motor (distal bevel gear 90 is coupled with the motor 86 [FIG. 6, 0156-0157]), wherein the distal right bevel gear is disposed distally to and is operably coupled to the right output bevel gear (output bevel gear 88 is coupled with the distal bevel gear 90 [FIG. 5-6, 0157]).
Regarding claim 16, Farritor teaches the surgical robotic device of claim 12, further comprising:
 a) a distal left motor disposed within the body housing (each arm link 82 comprises an internal motor 86 [FIG. 6, 0156-0157]. In this case, the forearm links 444 would comprise the distal motor [FIG. 23A]); and
 b) a distal left bevel gear rotationally coupled to the distal left motor (distal bevel gear 90 is coupled with the motor 86 [FIG. 6, 0156-0157]), wherein the distal left bevel 
Regarding claim 18, Farritor teaches a robotic device constructed and arranged to be positioned through an incision into a cavity of a patient ([0107, FIG. 27]), the robotic device comprising:
a) an elongate device body comprising a body housing (robot 420 which comprises an elongated housing [FIG. 22A-22B, FIG. 27, 0258]); 
b) a right shoulder assembly comprising a right output bevel gear (see shoulder joints 446 [FIG. 23A, 0273]. Each joint comprises bevel gears 88 [0156-0157]); 
c) at least one motor disposed within the body housing (motor 86 [FIG. 6, 0156-0157]);
 d) at least one right bevel gear operably coupled to the right output bevel gear (bevel gear 88 is coupled with output bevel gear 90 [FIG. 6, 0156-0157]);
 e) a right robotic arm operably coupled to the right shoulder assembly (arm link 444 coupled with shoulder joint 446 [FIG. 23A, 0273]); 
f) a left shoulder assembly comprising a left output bevel gear (see shoulder joints 446 [FIG. 23A, 0273]. Each joint comprises bevel gears 88 [0156-0157]); 
g) at least one left motor disposed within the body housing (motor 86 [FIG. 6, 0156-0157]); 
h) at least one left bevel gear operably coupled to the left output bevel gear (bevel gear 88 is coupled with output bevel gear 90 [FIG. 6, 0156-0157]); 
 -26-i) a left robotic arm operably coupled to the left shoulder assembly (arm link 444 coupled with shoulder joint 446 [FIG. 23A, 0273]); 

Regarding claim 19, Farritor teaches wherein rotation of the at least one right bevel gear causes the right output bevel gear to rotate around at least one of an axis parallel to a longitudinal axis of the at least one motor (joints 84 comprises an output bevel gear 88 that rotates parallel to a longitudinal axis of the motor 86 [FIGS. 5-6]) and an axis transverse to the longitudinal axis of the at least one motor (joints 84 comprises a bevel gear 90 that rotates transverse to the longitudinal axis of the motor 86 [FIGS. 5-6]), and wherein rotation of the at least one left bevel gear causes the left output bevel gear to rotate around at least one of an axis parallel to a longitudinal axis of the at least one motor (joints 84 comprises an output bevel gear 88 that rotates parallel to a longitudinal axis of the motor 86 [FIGS. 5-6]) and an axis transverse to the longitudinal axis of the at least one motor (joints 84 comprises a bevel gear 90 that rotates transverse to the longitudinal axis of the motor 86 [FIGS. 5-6]).

Claim Rejections - 35 USC § 103
6. 	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

7. 	Claims 4-5, 11, and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Farritor et al.
Regarding claim 4, Farritor teaches the surgical robotic device of claim 1, including the use of a camera ([FIG. 23A, 0269, 0276]). Farritor does not explicitly teach wherein the camera is disposed on the left robotic arm or the right robotic arm. However, Farritor does describe that various modifications may be made to the embodiments without departing from the scope of the invention ([0337]). Therefore, the Examiner respectfully submits that it would have been obvious to reposition one of the distal body cameras 454 onto the left robotic arm ([FIG. 23A, 0269, 0276]). The advantage of this modification would allow for an alternate viewing perspective from the left robotic arm during surgery (See MPEP 2144.04 VI. C. Rearrangement of Parts). 
Regarding claim 5, Farritor teaches a body camera disposed on the distal body housing end (imaging component or body cameras 454 are on the distal location of the device [FIG. 23A, 0269, 0276]).

Regarding claim 20, Farritor teaches that the surgical robotic device of claim 18. Farritor does not explicitly teach wherein a right arm insertion position comprises the right robotic arm disposed such that the right robotic arm is not coplanar with a horizontal plane of the device body, and wherein a right arm operational position comprises the right robotic arm disposed such that the right robotic arm is coplanar with a horizontal plane of the device body, and wherein a left arm insertion position comprises the left robotic arm disposed such that the left robotic arm is not coplanar with a horizontal plane of the device body, and wherein a left arm operational position .  

8. 	Claims 6-9 and 17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Farritor et al. in view of Roberts et al. (US 2012/0016175 A1).
Regarding claim 6, Farritor teaches the surgical robotic device of claim 1, further comprising:
 a) a first right bevel gear (bevel gears 88 coupled to each of the right and left motors 86 [0156-0157, FIG. 5-6]); 
b) a right spur gear rotationally coupled at a first end to one of the at least one right motors (spur gears coupled to the right motor 42 [0128, FIG. 3A]); 

d) a left spur gear rotationally coupled at a first end to the at least one left motors (spur gears coupled to the left motor 42 [0128, FIG. 3A]).
Farritor does not explicitly teach the right spur gear rotationally coupled at a second end to the first right bevel gear and the left spur gear rotationally coupled at a second end to the first left bevel gear. 
The prior art by Roberts is analogous to Farritor, as they both teach robotic devices used for surgery ([abstract]). 
Roberts teaches the right spur gear rotationally coupled at a second end to the first right bevel gear (set of bevel gears 16 which are coupled with spur gears 18 / 22. For example, the set of bevel gears 16 shows at least one bevel gear 16 coupled to the spur gear 22 [FIG. 1, FIG. 6, 0134]) and the left spur gear rotationally coupled at a second end to the first left bevel gear (set of bevel gears 16 which are coupled with spur gears 18 / 22. For example, the set of bevel gears 16 shows at least one bevel gear 16 coupled to the spur gear 18 [FIG. 1, FIG. 6, 0134]). 
Therefore, it would have been obvious to a person having ordinary skill in the art at the time the application was effectively filed to modify Farritor’s spur and bevel gears to be coupled with each other, as taught by Roberts. The benefit of this modification will provide an alternate way for the gears of the robot to be operated during surgery.  
Regarding claim 7, Farritor teaches wherein the left shoulder assembly comprises a left output bevel gear (the arm links or assemblies 82 each have an internal motor 86 that is coupled to a joint 84 which comprises bevel gears 88 and 90 [FIGS. 5-
Regarding claim 8, Farritor teaches wherein the right shoulder assembly comprises a right output bevel gear (the arm links or assemblies 82 each have an internal motor 86 that is coupled to a joint 84 which comprises bevel gears 88 and 90 [FIGS. 5-6, 0156-0157]. For instance, FIG. 23A focuses on the shoulder joints 446 of the arm assembly [0264]) and rotation of the first right bevel gear causes the right output bevel gear to rotate around an axis parallel to a longitudinal axis of the at least one right motor (bevel gear 88 rotates around an axis parallel to the motor 86 [FIG. 6]) such that the right robotic arm moves between a right arm insertion position and a right arm operational position (Farritor describes that the legs and any other components of the robotic device are moveable between “a collapsed, operational, or a deployed position” [FIG. 27, 0224]. Farritor also describes that the arm joints are capable of rotating beyond 360 degrees of freedom and a controller can be used to position the arm at a desired angle [0263, 0273, see FIGS. 22A-23B, and FIG. 71 for additional examples relating to the positioning of the arms]). 
Regarding claim 9, Farritor in view of Roberts suggests the surgical robotic device of claim 8. Farritor and Roberts do not explicitly teach wherein the right arm insertion position comprises the right robotic arm disposed such that the right robotic 
Regarding claim 17, Farritor teaches the surgical robotic device of claim 12, further comprising:
a) proximal right bevel gear (bevel gears 88 coupled to each of the right and left motors 86 [0156-0157, FIG. 5-6]);
 b) a right spur gear rotationally coupled at a first end to the proximal right motor (spur gears coupled to the right motor 42 [0128, FIG. 3A]);
 c) a proximal left bevel gear (bevel gears 88 coupled to each of the right and left motors 86 [0156-0157, FIG. 5-6]); and 
d) a left spur gear rotationally coupled at a first end to the proximal left motor (spur gears coupled to the left motor 42 [0128, FIG. 3A]).

the left spur gear rotationally coupled at a first end to the proximal left bevel gear. 
The prior art by Roberts is analogous to Farritor, as they both teach robotic devices used for surgery ([abstract]). 
Roberts teaches the right spur gear rotationally coupled at a first end to the proximal right bevel gear (set of bevel gears 16 which are coupled with spur gears 18 / 22. For example, the set of bevel gears 16 shows at least one bevel gear 16 coupled to the spur gear 22 [FIG. 1, FIG. 6, 0134]); and 
the left spur gear rotationally coupled at a first end to the proximal left bevel gear (set of bevel gears 16 which are coupled with spur gears 18 / 22. For example, the set of bevel gears 16 shows at least one bevel gear 16 coupled to the spur gear 18 [FIG. 1, FIG. 6, 0134]). 
Therefore, it would have been obvious to a person having ordinary skill in the art at the time the application was effectively filed to modify Farritor’s spur and bevel gears to be coupled with each other, as taught by Roberts. The benefit of this modification will provide an alternate way for the gears of the robot to be operated during surgery.  

Statement on Communication via Internet
9. 	Communications via Internet email are at the discretion of the applicant. All Internet communications between USPTO employees and applicants must be made using USPTO tools.

For those applications where applicant wishes to communicate with the examiner via Internet communications, e.g., email or video conferencing tools, the following is a sample authorization form which may be used by applicant:
"Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 CFR 1.33 and 37 CFR 1.34 concerning any subject matter of this application by video conferencing, instant messaging, or electronic mail. I understand that a copy of these communications will be made of record in the application file."
Please refer to MPEP 502.03 for guidance on Communications via Internet.

Conclusion
10. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA BRENDON SOLOMON whose telephone number is (571)270-7208.  The examiner can normally be reached on 7:30am -4:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on (571)272-4697.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J.B.S./Examiner, Art Unit 3792                                                                                                                                                                                                        
/ANKIT D TEJANI/Primary Examiner, Art Unit 3792